OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response: 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07677 Profit Funds Investment Trust (Exact name of registrant as specified in charter) 8401 Colesville Road, Suite 320Silver Spring, Maryland (Address of principal executive offices) (Zip code) Eugene A. Profit Profit Investment Management8401 Colesville RoadSilver Spring, Maryland 20910 (Name and address of agent for service) Registrant's telephone number, including area code: (301) 650-0059 Date of fiscal year end: September 30, 2011 Date of reporting period:December 31, 2010 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. The Profit Fund Schedule of Investments December 31, 2010 (Unaudited) Shares Common Stocks - 97.9% Value Consumer Discretionary - 14.9% Automobiles - 1.6% General Motors Co. (a) $ Hotels, Restaurants & Leisure - 3.2% McDonald's Corp. Yum! Brands, Inc. Media - 2.7% Walt Disney Co. (The) Multiline Retail - 2.0% Target Corp. Specialty Retail - 3.8% Best Buy Co., Inc. Home Depot, Inc. (The) Textiles, Apparel & Luxury Goods - 1.6% NIKE, Inc. - Class B Consumer Staples - 7.4% Beverages - 4.1% Coca-Cola Co. (The) PepsiCo, Inc. Food & Staples Retailing - 3.3% Costco Wholesale Corp. Wal-Mart Stores, Inc. Energy - 7.8% Oil, Gas & Consumable Fuels - 7.8% El Paso Corp. Exxon Mobil Corp. Marathon Oil Corp. Plains Exploration & Production Co. (a) Financials - 13.0% Capital Markets - 5.1% Franklin Resources, Inc. Goldman Sachs Group, Inc. (The) Morgan Stanley Consumer Finance - 2.2% American Express Co. The Profit Fund Schedule of Investments (Continued) Shares Common Stocks - 97.9% (Continued) Value Financials - 13.0% (Continued) Diversified Financial Services - 3.1% Bank of America Corp. $ JPMorgan Chase & Co. Insurance - 2.6% AFLAC, Inc. 1 Berkshire Hathaway, Inc. - Class A (a) Health Care - 9.8% Biotechnology - 4.4% Amgen, Inc. (a) Celgene Corp. (a) Gilead Sciences, Inc. (a) Health Care Equipment & Supplies - 3.9% Hologic, Inc. (a) Medtronic, Inc. Health Care Providers & Services - 1.5% Express Scripts, Inc. (a) Industrials - 14.0% Aerospace & Defense - 5.8% General Dynamics Corp. Rockwell Collins, Inc. United Technologies Corp. Air Freight & Logistics - 4.6% FedEx Corp. United Parcel Service, Inc. - Class B Professional Services - 1.7% Manpower, Inc. Road & Rail - 1.9% CSX Corp. Information Technology - 29.0% Communications Equipment - 3.8% Cisco Systems, Inc. (a) QUALCOMM, Inc. Computers & Peripherals - 9.4% Apple, Inc. (a) EMC Corp. (a) Western Digital Corp. (a) The Profit Fund Schedule of Investments (Continued) Shares Common Stocks - 97.9% (Continued) Value Information Technology - 29.0% (Continued) Internet Software & Services - 3.0% Akamai Technologies, Inc. (a) $ Google, Inc. - Class A (a) IT Services - 3.2% Automatic Data Processing, Inc. Visa, Inc. - Class A Semiconductors & Semiconductor Equipment - 2.2% Intel Corp. Software - 7.4% Adobe Systems, Inc. (a) Citrix Systems, Inc. (a) Microsoft Corp. Telecommunication Services - 2.0% Diversified Telecommunication Services - 2.0% Verizon Communications, Inc. Total Common Stocks (Cost $9,101,670) $ Shares Money Market Funds - 2.3% Value Fidelity Institutional Government Portfolio, 0.02% (b) $ Wells Fargo Advantage Heritage Fund - Institutional Class, 0.13% (b) Total Money Market Funds (Cost $263,426) $ Total Investment Securities at Value - 100.2% (Cost $9,365,096) $ Liabilities in Excess of Other Assets - (0.2%) ) Net Assets - 100.0% $ (a) Non-income producing security. (b) Variable rate security.The rate shown is the 7-day effective yield as of December 31, 2010. See accompanying notes to Schedules of Investments. The Profit Opportunity Fund Schedule of Investments December 31, 2010 (Unaudited) Shares Money Market Funds - 82.5% Value Fidelity Institutional Government Portfolio, 0.02% (a) $ Fidelity Institutional Money Market Portfolio, 0.21% (a) Total Money Market Funds (Cost $178,953) $ Total Investment Securities at Value - 82.5% (Cost $178,953) $ Other Assets in Excess of Liabilities - 17.5% Net Assets - 100.0% $ (a) Variable rate security.The rate shown is the 7-day effective yield as of December 31, 2010. See accompanying notes to Schedules of Investments. The Profit Funds Investment Trust Notes to Schedules of Investments December 31, 2010 (Unaudited) 1. Securities valuation The portfolio securities of The Profit Fund and The Profit Opportunity Fund (the “Funds”) are valued as of the close of business of the regular session of trading on the New York Stock Exchange (normally 4:00 p.m., Eastern time).Securities which are traded on stock exchanges are valued at the closing price on the day the securities are being valued, or, if not traded on a particular day, at the closing bid price.Securities quoted by NASDAQ are valued at the NASDAQ Official Closing Price.Securities traded in the over-the-counter market are valued at the last sale price, if available, otherwise, at the last quoted bid price.Securities which are traded both in the over-the-counter market and on a stock exchange are valued according to the broadest and most representative market.Securities and other assets for which market quotations are not readily available or are considered to be unreliable due to significant market or other events are valued at their fair value as determined in good faith in accordance with consistently applied procedures established by and under the general supervision of the Board of Trustees and will be classified as Level 2 or 3 within the fair value hierarchy, depending on the inputs used.Factors in determining portfolio investments subject to fair value determination include, but are not limited to, the following: only a bid price or an asked price is available; the spread between bid and asked prices is substantial; infrequency of sales; thinness of the market; the size of reported trades; a temporary lapse in the provision of prices by any reliable pricing source; and actions of the securities or future markets, such as the suspension or limitation of trading.Short-term instruments (those with remaining maturities of 60 days or less) may be valued at amortized cost, which approximates market value. Accounting principles generally accepted in the United States establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of the Funds’ investments.These inputs are summarized in the three broad levels listed below: · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs · Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities.The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurements falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement. The following is a summary of the inputs used to value the Funds’ investments by security type, as of December 31, 2010: The Profit Fund Level 1 Level 2 Level 3 Total Common Stocks $ $
